     Case 3:21-cv-00793-BEN-KSC Document 14 Filed 05/28/21 PageID.305 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHAEL STOFF, an individual, on          )    Case No.: 3:21-cv-00793-BEN-KSC
      behalf of himself and all others          )
12
      similarly situated,                       )    ORDER DENYING JOINT MOTION
13                      Plaintiff,              )    REGARDING STIPULATED
                                                )    BRIEFING SCHEDULE FOR
14    v.                                        )    PLAINTIFF’S MOTION TO
15                                              )    REMAND PURSUANT TO 28 U.S.C.
      WELLS FARGO BANK, N.A., a
                                                )    §1447(c) AND DEFENDANT WELLS
16    Delaware corporation; and DOES 1
                                                )    FARGO BANK, N.A.’S MOTIONS
      through 10,
17                                              )    TO DISMISS AND TO STRIKE
                        Defendant.              )    PLAINTIFF’S SECOND AMENDED
18
                                                )    COMPLAINT
19                                              )
                                                )    [ECF No. 13]
20
21   I.    INTRODUCTION
22         Plaintiff Michael Stoff, an individual, and on behalf of himself and all others
23   similarly situated (“Plaintiff”), brings this action against Defendant Wells Fargo Bank,
24   N.A., a Delaware corporation (“Defendant”) alleging violations of California’s Consumer
25   Credit Reporting Agencies Act, CAL. CIV. CODE § 1785.1 et seq., and Unfair Competition
26   Law, CAL. BUS. & PROF. CODE § 17200, et seq. ECF No. 1-2.
27         Before the Court is the Joint Motion and Stipulation of Plaintiff and Defendant
28   (collectively, the “Parties”) to Modify the Briefing Schedule on Plaintiff’s motion to

                                               -1-
                                                                          3:21-cv-00793-BEN-KSC
     Case 3:21-cv-00793-BEN-KSC Document 14 Filed 05/28/21 PageID.306 Page 2 of 5



 1   remand pursuant to 28 U.S.C. §1447(c) and Defendant’s motions to dismiss and to strike
 2   Plaintiff’s Second Amended Complaint (“SAC”). ECF No. 13. After considering the
 3   papers submitted, supporting documentation, and applicable law, the Court DENIES the
 4   Joint Motion.
 5   II.     BACKGROUND
 6           A.    Statement of Facts
 7           Plaintiff, a Wells Fargo home loan borrower, alleges that in early April 2020,
 8   following the COVID-19 pandemic, he requested and received a three (3) month
 9   forbearance of his mortgage obligations under the Coronavirus Aid, Relief, and Economic
10   Security Act, 15 U.S.C. § 9001, et seq. (the “CARES Act”). SAC, ECF No. 1-2 at 140, ¶
11   4, 142, ¶ 10. Despite his forbearance request, Plaintiff alleges that Defendant furnished
12   inaccurate information to the various credit reporting agencies that the mortgage was in
13   forbearance. Id. at 149, ¶¶ 42-43. Plaintiff alleges this negatively impacted his credit score
14   and required him to file a dispute with credit reporting agencies. Id. at 149, ¶¶ 44.
15           B.    Procedural History
16           On June 18, 2020, Plaintiff filed his original complaint against Defendant,
17   commencing Michael Stoff v. Wells Fargo Bank, N.A. and DOES 1-10, San Diego Superior
18   Court Case No. 37-2020-00020808-CU-BTCTL (the “State Court Action”). ECF No. 1-2
19   at 3.   On June 24, 2020, Plaintiff served Defendant with the Summons and Initial
20   Complaint. ECF No. 12-1 at 9:17-18.
21           On August 25, 2020, Defendant filed a demurrer to the complaint, which the San
22   Diego Superior Court sustained on January 8, 2021, while granting leave to amend. ECF
23   No. 1-2 at 24, 165. Accordingly, on January 19, 2021, Plaintiff filed a First Amended
24   Complaint (the “FAC”). ECF No. 1-2 at 97. On February 22, 2021, Defendant filed a
25   Demurrer to the FAC as well. ECF No. 1-2 at 110. Instead of opposing the demurrer, on
26   March 23, 2021, Plaintiff filed the operative Second Amended Class Action Complaint
27
28

                                                  -2-
                                                                               3:21-cv-00793-BEN-KSC
     Case 3:21-cv-00793-BEN-KSC Document 14 Filed 05/28/21 PageID.307 Page 3 of 5



 1   (the “SAC”) for Damages.1 ECF No. 1-2 at 139.
 2          On April 22, 2021, before responding to the SAC, Defendant removed the case to
 3   federal court under the Class Action Fairness Act, pursuant to 28 U.S.C. §§ 1441(a), 1446,
 4   and 1453(b). ECF No. 1 at 3, ¶ 7. Shortly thereafter, on April 29, 2021, Defendant filed a
 5   Motion to Dismiss Plaintiff’s SAC, ECF No. 3, and Strike the Nationwide Class
 6   Allegations in Paragraph 62 of the SAC, ECF No. 4, both of which are scheduled to be
 7   heard on June 14, 2021 at 10:30 a.m. ECF No. 13 at 2, ¶ 5.
 8          On May 21, 2021, Plaintiff filed a Motion to Remand pursuant to 28 U.S.C.
 9   §1447(c), ECF No. 12, which is scheduled to be heard on June 21, 2021 at 10:30 a.m. ECF
10   No. 13 at 2, ¶ 7.
11          On May 25, 2021, the Parties filed the instant Joint Motion. ECF No. 13.
12   III.   LEGAL STANDARD
13          “Except as otherwise provided, stipulations must be recognized as binding on the
14   Court only when approved by the judge.” S.D. Cal. Civ. R. 7.2(a). Such stipulations “must
15   first be filed as a ‘joint motion,’” which require neither a hearing date for the motion nor a
16   “a separate points and authorities or declaration unless required by the nature of the motion
17   or requested by the assigned judicial officer.” S.D. Cal. Civ. R. 7.2(b).
18   IV.    DISCUSSION
19          The Local Rules require that “[a]ll hearing dates for any matters on which a ruling
20   is required must be obtained from the Clerk of the judge to whom the case is assigned.”
21   S.D. Cal. Civ. R. 7.1(b). “Unless the Court shortens time . . . , any motion . . . will require
22   a minimum filing date of twenty-eight (28) days prior to the date for which the matter is
23   noticed.” S.D. Cal. Civ. R. 7.1(e)(1). Any opposition brief “or statement of non-opposition
24
25   1
             California Code of Civil Procedure section 472(a) allows a party to “amend its
     pleading once without leave of the court at any time . . . after a demurrer is filed but before
26   the demurrer is heard if the amended complaint . . . is filed and served no later than the date
27   for filing an opposition to the demurrer.” Here, the hearing date on the demurrer to the
     FAC was scheduled for July 23, 2021 at 11:00 a.m., meaning the deadline to oppose the
28   demurrer was nine (9) court days before the hearing.
                                                  -3-
                                                                                 3:21-cv-00793-BEN-KSC
     Case 3:21-cv-00793-BEN-KSC Document 14 Filed 05/28/21 PageID.308 Page 4 of 5



 1   with the Clerk and serve[d] . . . not later than fourteen (14) calendar days prior to the
 2   noticed hearing.” S.D. Cal. Civ. R. 7.1(e)(2). “[A]ny reply memorandum must be filed
 3   and served not later than seven (7) days prior to the date for which the matter is noticed.”
 4   S.D. Cal. Civ. R. 7.1(e)(3). Once a hearing date is obtained, the “judge may, in the judge’s
 5   discretion, decide a motion without oral argument.” S.D. Cal. Civ. R. 7.1(d)(1).
 6         In their Joint Motion, the Parties agree, subject to Court approval, to modify the
 7   briefing and hearing schedule on Plaintiff’s motion to remand and Defendant’s motions to
 8   dismiss and to strike. They proposed that both Parties’ oppositions to the motions would
 9   be due on June 18, 2021, and the Parties’ replies in support of the motions would be due
10   on July 9, 2021. ECF No. 13 at 2-3, ¶¶ 7. They also seek to continue the hearing on all
11   three motions to July 19, 2021 at 10:30 a.m. See id.
12         In this case, these Local Rules require the following schedule, which the Parties seek
13   to modify as shown below:
14                       Defendant’s Motions to Dismiss
                                                               Plaintiff’s Motion to Remand:
                                    & Strike:
15
                          Current Date: Proposed Date:         Current Date:    Proposed Date:
16    Moving Papers      Monday,          N/a – Timely         Monday, May      N/a – Timely
      Due:               May 17, 2021     submitted            24, 2021         submitted
17
                         Monday,          Friday,              Monday,          Friday,
      Opposition Due:
18                       May 31, 2021     June 18, 2021        June 7, 2021     June 18, 2021
                         Monday,          Friday,              Monday,          Friday,
19    Reply Brief Due:
                         June 7, 2021     July 9, 2021         June 14, 2021    July 9, 2021
20                                        Monday,              June             Monday,
                         June 14, 2021 at
21    Hearing Date:                       July 19, 2021        21, 2021 at      July 19, 2021
                         10:30 a.m.
                                          at 10:30 a.m.        10:30 a.m.       at 10:30 a.m.
22
           Separate and aside from the fact that the Parties both desire and agree to the modified
23
     schedule, they provide no reasoning as to why the Court should continue the above dates.
24
     The Court bears in mind that this case is nearing the one-year mark of its original filing in
25
     the San Diego Superior Court, yet remains in the pleading stage with jurisdiction still
26
     needing to be determined. More importantly, if this case is appropriate for dismissal or
27
     remand, the Court needs adequate time to review such briefing. As such, the Court
28

                                                 -4-
                                                                              3:21-cv-00793-BEN-KSC
     Case 3:21-cv-00793-BEN-KSC Document 14 Filed 05/28/21 PageID.309 Page 5 of 5



 1   DENIES the Parties’ Joint Motion.
 2   V.    CONCLUSION
 3         The Court having reviewed the Joint Motion, and good cause not having been
 4   provided by the Parties, DENIES the Joint Motion.
 5         IT IS SO ORDERED.
 6    DATED:     May 28, 2021
 7                                                       HON. ROGER T. BENITEZ
                                                          United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -5-
                                                                           3:21-cv-00793-BEN-KSC
